Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 19 January 2021 has been entered.  Claims 1-14 and 21-26 remain pending in the application.  Claims 15-20 were previously canceled.  Applicant's amendments to the Claims have overcome each and every 112b and prior art rejection previously set forth in the Non-Final Office Action dated 16 September 2020.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-14 and 21-26 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  
Regarding claims 1 and 21, the claimed utility that “the nighttime air inversion pull the near-monodispersed droplets down onto a surface of the object” is not credible based the contemporary knowledge available to one having ordinary skill in the art.  In particular, a nighttime air inversion occurs when a layer of cold air forms near the surface of the ground and a layer of warmer air forms at some distance above the ground, and this causes circulation of air between the two layers to stop since the colder air near the ground surface will be more dense than the warmer air higher up.  One of ordinary skill in the art of agricultural spraying is familiar with this natural process, which usually occurs in the evenings and persists until after the sun rises, and is especially cognizant not to apply a chemical spray during this period because it can be trapped in the warmer layer of air above the ground and carried to 
Claims 2-14 and 25-26 are rejected for depending from claim 1, and claims 22-24 are rejected for depending from claim 21.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-14 and 21-26 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-14 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "near" in line 3 of claim 1 and claim 21 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this claim, the term "near" describes the proximity to the ground surface and the top of the object; however, what one of ordinary skill in the art might consider to be near, another having ordinary skill in the art might not.  Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.  See 2173.05(b)IV.
	Claims 2-14 and 22-26 are rejected for depending from either indefinite claim 1 or 21.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-11, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dorendorf et al. (US 2009/0025794) in view of Farajollahi et al. (“Effectiveness of Ultra-Low Volume Nighttime Applications of an Adulticide against Diurnal Aedes albopictus, a Critical Vector of Dengue and Chikungunya Viruses”).
Regarding claim 1, Dorendorf discloses a method of dispersing fluid particles (par. 2), the method comprising: 
using a fluid pump (28) to pressurize a fluid (par. 34); 
using an air compressor (10) to pressurize air particles (par. 26); 
combining the pressurized fluid and the pressurized air particles in a nozzle (par. 20), wherein the combination of pressurized fluid, pressurized air particles, and further air acceleration provided by the nozzle enables creation of a cloud of near-monodispersed droplets that are released from an end of the nozzle (par. 35); and
rotating the nozzle so the near-monodispersed droplets are released upwind from an object (par. 40 - “dispersion of the fluid output to a spray area”). 
Dorendorf does not disclose the method includes the steps of tracking air temperature near a ground surface and near a top of an object and waiting for a predetermined temperature difference between temperature of air at the top of the object and temperature of air near the ground surface, and wherein the method is implemented at night during a nighttime air inversion, and gravity and the nighttime air inversion pull the near-monodispersed droplets down onto a surface of the object.
Farajollahi teaches a method of dispersing fluid particles (p. 1, col. 2, ln. 5-9), the method comprising tracking (p. 4, col. 2, ln. 3-4 - wind speed is tracked the entire duration of the spraying) air temperature near a ground surface and near a top of an object (p. 4, col. 1, ln. 58 to col. 2, ln. 1 - air temperature is measured at 1 m, which is near the ground, and 10 m, which is near the tops of trees and buildings); waiting for a predetermined temperature difference between temperature of air at the top of 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dorendorf to include the steps of tracking air temperature near a ground surface and near a top of an object and waiting for a predetermined temperature difference between temperature of air at a top of an object and temperature of air near a ground surface and wherein the method is implemented at night during a nighttime air inversion, and gravity and the nighttime air inversion pull the near-monodispersed droplets down onto a surface of the object, as taught by Farajollahi.  It is well known that such a temperature difference indicates an air inversion, which prevent dispersed fluid particles from dispersing upwards and light winds aid in the spread of the droplets (Farajollahi - p. 1, col. 2, ln. 7-9).
Regarding claims 2-7, and 9, Dorendorf in view of Farajollahi discloses the method described regarding claim 1, and further wherein,
the object is a plant (par. 2), regarding claim 2; and the fluid is a herbicide (par. 2), regarding claim 3, and the nozzle is aimed above the top of the object (fig. 5 - nozzle 15 is aimed upwardly), regarding claim 4.  
the object is livestock equipment and premises and the fluid is a disinfectant (par. 2), regarding claim 5. 
the near mono-dispersed droplets can travel up to two miles away from the nozzle (the method of Dorendorf in view of Farajollahi is substantially identical to the claimed method; therefore the 
the near mono-dispersed droplets have diameters between 5 and 150 microns (Farajollahi - p. 2, col. 2, ln. 30-31), regarding claim 7.  
the method is limited to implementation when the wind speed is equal to or less than 9 miles per hour (Farajollahi - Table 1), regarding claim 9.  
Regarding claim 8, Dorendorf in view of Farajollahi discloses the method described regarding claim 1.  Neither Dorendorf nor Farajollahi explicitly discloses that the temperature difference between the temperature of air at the top of the object and the temperature of air near the ground surface is one degree Fahrenheit.  Since a temperature inversion was known to occur when a temperature of air at the top of the object is higher than the temperature of air near the ground surface, a predetermined temperature difference of one degree Fahrenheit would have been obvious to choose because it would indicate that a temperature inversion has formed.   
Regarding claim 10, Dorendorf in view of Farajollahi discloses the method described regarding claim 1, and further wherein the method can be used to direct “atomized liquid/gas” to enhance the growth of “fruit, citrus…horticultural”.  Neither Dorendorf nor Farajollahi explicitly discloses that the object is a tree and the nozzle is aimed directly at the tree.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dorendorf in view of Farajollahi such that the object is a tree because many citrus fruits are grown on trees and to aim the nozzle directly at the tree since this would apply the “atomized liquid/gas” to the tree during period of no or little wind.  
Regarding claim 11, Dorendorf in view of Farajollahi discloses the method described regarding claim 1.  Neither Dorendorf nor Farajollahi further discloses that the fluid is approximately 10 percent 
Regarding claim 21, Dorendorf discloses a method of dispersing disinfectant into a target region (par. 2), the method comprising: 
using a fluid pump (28) to pressurize a fluid disinfectant (par. 34); 
using an air compressor (10) to pressurize air particles (par. 26); 
combining the pressurized fluid disinfectant and the pressurized air particles in a nozzle (par. 20), wherein the combination of pressurized fluid disinfectant, pressurized air particles, and further air acceleration provided by the nozzle forms a cloud of near-monodispersed droplets that are released from an end of the nozzle (par. 35); and,
aiming the nozzle so the near-monodispersed droplets are released upwind from the target region (par. 40 - “dispersion of the fluid output to a spray area”). 
Dorendorf does not disclose the method includes the steps of tracking air temperature near a ground surface and near a top of an object and waiting for a predetermined temperature difference between temperature of air at the top of the object and temperature of air near the ground surface, and wherein the method is implemented at night during a nighttime air inversion, and gravity and the nighttime air inversion pull the near-monodispersed droplets down onto a surface of the object.
Farajollahi teaches a method of dispersing fluid particles (p. 1, col. 2, ln. 5-9), the method comprising tracking (p. 4, col. 2, ln. 3-4 - wind speed is tracked the entire duration of the spraying) air temperature near a ground surface and near a top of an object (p. 4, col. 1, ln. 58 to col. 2, ln. 1 - air temperature is measured at 1 m, which is near the ground, and 10 m, which is near the tops of trees and buildings); waiting for a predetermined temperature difference between temperature of air at the top of 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dorendorf to include the steps of tracking air temperature near a ground surface and near a top of an object and waiting for a predetermined temperature difference between temperature of air at a top of an object and temperature of air near a ground surface and wherein the method is implemented at night during a nighttime air inversion, and gravity and the nighttime air inversion pull the near-monodispersed droplets down onto a surface of the object, as taught by Farajollahi.  It is well known that such a temperature difference indicates an air inversion, which prevent dispersed fluid particles from dispersing upwards and light winds aid in the spread of the droplets (Farajollahi - p. 1, col. 2, ln. 7-9).
Regarding claim 22, Dorendorf in view of Farajollahi discloses the method described regarding claim 21, and further comprising aiming the nozzle above the top of the target region (fig. 5 - nozzle 15 is aimed upwardly).
Regarding claim 24, Dorendorf in view of Farajollahi discloses the method described regarding claim 21, and further wherein the near mono-dispersed droplets have diameters between 5 and 150 microns (Farajollahi - p. 2, col. 2, ln. 30-31).  
Claims 12-14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dorendorf in view of Farajollahi and further in view of Doswell et al. (US 2016/0136672).
claims 12-14, Dorendorf in view of Farajollahi discloses the method described regarding claim 1.  Neither Dorendorf nor Farajollahi further discloses wherein the nozzle is a supersonic, adjustable, dual-contour nozzle and wherein the fluid hits various barriers within the nozzle and breaks into the near-monodispersed droplets and the accelerated air pushes the near-monodispersed droplets away from the nozzle.  
Doswell teaches a supersonic (par. 110), adjustable (par. 109 - nozzle head 100 can be raised), dual-contour (fig. 6 - at least two different contours are shown on the nozzle head 100) nozzle (100) and wherein the fluid hits various barriers within the nozzle and breaks into near-monodispersed droplets (fig. 8 - the fluid hits the surfaces in the liquid supply chamber 145) and the accelerated air pushes the near-monodispersed droplets away from the nozzle (par. 110), and wherein the nozzle is particularly suited for use in a disinfection or decontamination process (par. 3).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dorendorf in view of Farajollahi to use the supersonic, adjustable, dual-contour nozzle of Doswell, wherein the fluid hits various barriers within the nozzle and breaks into the near-monodispersed droplets and the accelerated air pushes the near-monodispersed droplets away from the nozzle.  This was known to be a nozzle particularly suited for use in a disinfection or decontamination process.  
Regarding claim 23, Dorendorf in view of Farajollahi discloses the method described regarding claim 21.  Neither Dorendorf nor Farajollahi further discloses breaking the fluid disinfectant into the near-monodispersed droplets by causing the fluid disinfectant to hit various barriers in the nozzle.  
Doswell teaches a nozzle (100) wherein a fluid hits various barriers within the nozzle and breaks into near-monodispersed droplets (fig. 8 - the fluid hits the surfaces in the liquid supply chamber 145), and wherein the nozzle is particularly suited for use in a disinfection or decontamination process (par. 3).  
.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dorendorf in view of Farajollahi and further in view of King (US 3,341,081).
Regarding claim 25, Dorendorf in view of Farajollahi discloses the method described regarding claim 1, and further comprising providing fluid dispersion machinery including an engine (8), a fuel tank (23), a fluid tank (18), a fluid piping system (20), an air compressor (10), an air compression intake (fig. 6 - “Air Intake”) and silencer (33, see par. 38), air ducting (14) fluidly coupled to the nozzle (fig. 6), and an in-cab control system (2, see par. 41 and fig. 6) that controls the fluid dispersion machinery; wherein the fluid dispersion machinery is attached to a base frame (45), and the engine is attached to a motor frame (42) that is mounted to the base frame (par. 40; fig. 6).  Neither Dorendorf nor Farajollahi discloses that the fluid dispersion machinery also includes a radiator, a clutch, or that the fluid pump is powered by a fluid pump belt attached to the engine.  
King teaches fluid dispersion machinery (col. 1, ln. 8-10; fig. 1) including an engine (10), a radiator (11), a fluid pump (21) powered by a fluid pump belt attached to the engine (col. 2, ln. 43-46; fig. 1), and a clutch (24).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid dispersion machinery of Dorendorf in view of Farajollahi to further include a radiator, a clutch, and to power the fluid pump by a fluid pump belt 
Regarding claim 26, Dorendorf in view of Farajollahi and King discloses the method described regarding claim 25, and further wherein the fluid dispersion machinery is provided such that the fluid tank is mounted near a front of the base frame with a first side facing forward and a second side facing backward (figs. 5, 6); the air compressor is mounted near a back of the base frame (figs. 5, 6); the motor frame is mounted on the base frame (fig. 6); the engine is mounted on the motor frame, is located between the fluid tank and the air compressor, and has a first side facing the second side of the fluid tank and a second side facing the air compressor (fig. 6); the fluid piping system is mounted to the base frame and the motor frame (fig. 6); the motor frame has a horizontal portion and a vertical portion (fig. 6); the horizontal portion of the motor frame is mounted to a central portion of the base frame (fig. 6); the vertical portion of the motor frame is mounted to a right side of the base frame (fig. 6); the engine is mounted to the horizontal portion of the motor frame (fig. 6); and the radiator is mounted to the vertical portion of the motor frame (fig. 6).  Regarding the limitations reciting the phrase “mounted to” occurring in this claim, it is noted that each individual component of the fluid dispersion machinery of Dorendorf in view of Farajollahi and King is mounted to all of the other components.  
Response to Affidavit/Arguments
The affidavit under 37 CFR 1.132 filed 19 January 2021 is insufficient to overcome the rejection of claims 1-14 and 21-26 based upon 35 U.S.C. 101 and 35 U.S.C. 112A as set forth in the last Office action because:  the facts presented are not germane to the rejection at issue.  In particular, the affidavit states that “downward air movement that is sufficient to pull aerosol…downward and onto the foliage of the crops” was observed during trials of the method of spraying (see par. 13 and 21); however, air cannot typically be observed visually unless a visual marker such as smoke is added, and the affidavit .  
Applicant’s arguments with respect to the prior art rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752